Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 1/14/2020. 
           Claims 1-20 are allowed.	

Allowable Subject Matter
Claims 1-20 are allowed 

		Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2020. Accordingly, the information disclosure statement is being considered by the examiner.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang et al US Publication 2020/0125753 
Rangaswamy et al US Publication 2019/0171966
Xu et al US Publication 2018/0018579
Chabanne et al US Publication 2018/0096248
Gupta et al US Publication 2017/0372201
Wentz et al US Patent 10,320,569
Li et al US Patent 10,853,463

         				REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 1/14/2020 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 12 and 20 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in verification of output / result from training data in machine learning model with associated digital key applied to portion of input data to verify compromise in machine learning training model along with steps such as described in independent claim(s) 1/14/2020.

Claims ‘ .. providing a digital key that is associated with a particular entity, wherein the particular entity has access to a machine learning model that is trained to generate one or more outputs based on data applied across a plurality of inputs; 
causing the digital key to be applied as input across at least a portion of the trained machine learning model to generate one or more verification outputs; 
comparing one or more of the verification outputs to one or more known verification outputs, wherein the one or more known verification outputs were generated based on prior application of the digital key as input across at least a portion of the trained machine learning model; 
determining, based on an outcome of the comparing, that one or more parameters of the trained machine learning model have been compromised; and 
causing one or more computing devices to provide output that indicates that the one or more parameters of the trained machine learning model have been compromised.’ with additional detailed steps in claim(s) as described in independent claim(s) on 1/14/2020. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431